DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claims 8-14 remain pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claims 8-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable by Stern et al. (hereinafter Stern) (US Patent No. 8,606,594 B2).
Claim 8 has been amended now to recite a medical system, comprising: 
a memory that records medical information associated with classification thereof (Stern; col. 9, lines 18-28); and 
processing circuitry (Stern; col. 9, lines 18-28) configured to: 
when the classification of the medical information to be recorded in the memory is specified, determine whether a template of the specified classification matches a template of the medical information, and record the medical information in the memory when the templates match each other (Stern teaches “…patient encounter data collected from a patient encounter on an electronic medical template is aggregated in real-time on a first application on a first network device with one or more processors.” In col. 32, line 63 to col. 33, line 1, fig. 6); 
receive input of a report (Stern teaches “extracting patient encounter information” in col. 17, lines 15-20);
extract text strings from the report (Stern teaches “The original digital images 54 are processed 66 by the plural processing applications 26. For example, the medical template reader application 28 extracts patient encounter information from the original digital images 54 and creates a number of internal data structures used to verify and store the patent encounter information...” In col. 17, lines 15-20, fig. 6); 
determine classifications of medical information of a patient to be recorded in the memory based on the text strings extracted from the report (Stern teaches “The original digital information 80 is processed 92 by the processing applications 26. The medical template reader application 28 extracts patient encounter information from the original digital information 80 and creates a number of internal data structures used to store the patent information…the verification application 33 may be used to check and verify either all information input into the electronic medical information templates 12" or selected ones of the input information.” In col. 19, lines 24-38); 
search the memory to determine whether medical information of each of the determined classification has been recorded in the memory (Stern teaches “processing medical information templates via the medical records system 10. At Step 102, one or more digital images created from a paper medical information template 12 are securely received on a server computer 20 via a communications network 24. The digital images of the medical information template were created by scanning a paper copy of the medical information template 12 into the medical records system 10 via the scanner 14. At Step 104, the one or more digital images are automatically processed on the server computer 20 to extract patient encounter information.” In col. 20, lines 26-36); and 
make a list containing any of the determined classification for which no medical information is recorded in the memory, a template indicating how to write a document corresponding to the medical information and an operation method for taking in the medical information, based on a result of the search (Stern teaches “processing medical information templates via the medical records system 10. At Step 102, one or more digital images created from a paper medical information template 12 are securely received on a server computer 20 via a communications network 24. The digital images of the medical information template were created by scanning a paper copy of the medical information template 12 into the medical records system 10 via the scanner 14. At Step 104, the one or more digital images are automatically processed on the server computer 20 to extract patient encounter information.” In col. 20, lines 26-36); and
(Stern teaches “The one or more electronic templates are displayed on a graphical user interface (GUI) or the one or more electronic templates are used to produce additional medical information documents.” In col. 20, lines 43-46).

As per claim 9, Stern discloses the medical system according to Claim 8, the processing circuitry is configured to associate each of the text strings comprised in the report and a predetermined location in which the classification of the medical information related to the text string is recorded by the memory (Stern; col. 22, lines 16-30).

As per claim 10, Stern discloses the medical system according to Claim 9, wherein, as a result of the searching, when medical information of a part or all classifications associated with a situation section is not recorded in the memory, the part or all classifications of the medical information is displayed on the display allowing for specification, and is specified by the processing circuitry, the processing circuitry associates the specified classification of medical information with the text string (Stern; col. 22, lines 16-30).

As per claim 11, Stern discloses the medical system according to Claim 8, wherein the memory records medical information prepared outside of the system by associating information of an information source to determine whether or not the medical information is from outside, information source identification information to differentiate the information source, and preparation source identification information to identify with a preparation source (Stern; col. 17, lines 9-20).

As per claim 12, Stern discloses the medical system according to Claim 9, wherein the memory records medical information prepared outside of the system by associating information of an a preparation source (Stern; col. 17, lines 9-20).

As per claim 13, Stern discloses the medical system according to Claim 10, wherein the memory records medical information prepared outside of the system by associating information of an information source to determine whether or not the medical information is from outside, information source identification information to differentiate the information Preliminary Amendment filed concurrently source, and preparation source identification information to identify with a preparation source (Stern; col. 17, lines 9-20).

As per claim 14, Stern discloses the medical system according to claim 8, wherein the display displays the classification of the medical information that is not recorded in the memory as the result of the search (Stern; col. 20, lines 43-46).

Response to Arguments
Applicant’s arguments with respect to claims 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626